Case 2:20-cv-04616-MAA Document 24 Filed 12/10/20 Page 1 of 1 Page ID #:4424



  1   Rebecca C. Padilla, SBN: 248605
      POTTER, COHEN, SAMULON
  2   & PADILLA
  3   3852 E. Colorado Blvd.
      Pasadena, CA 91107
  4   Telephone: (626) 795-0681
      Facsimile: (626) 795-0725
  5
      E-mail: rpadilla@pottercohenlaw.com
  6
      Attorney for Plaintiff
  7
  8                             UNITED STATES DISTRICT COURT

  9                        CENTRAL DISTRICT OF CALIFORNIA

 10
 11   CARMEN CECILIA ESCOBAR,                  )   Case No.: CV 20-04616 MAA
                                               )
 12                Plaintiff,                  )    ORDER AWARDING EQUAL
            vs.                                )   ACCESS TO JUSTICE ACT
 13
                                               )   ATTORNEY FEES PURSUANT TO
 14   ANDREW SAUL, Commissioner of             )   28 U.S.C. § 2412(d)
      Social Security,                         )
 15                                            )
 16                Defendant                   )

 17
            Based upon the parties’ Stipulation for the Award and Payment of Equal
 18
      Access to Justice Act Fees, Costs, and Expenses:
 19
            IT IS ORDERED that the Commissioner shall pay the amount of $1,033.00
 20   (One Thousand Thirty-Three Dollars and No Cents) for fees, as authorized by 28
 21   U.S.C. § 2412(d), subject to the terms of thee above-referenced
                                                      bove-referenced Stipulation.
                                                     ab               Stip
 22
 23   Date: 12/10/20                   ___________________________________
                                                __
                                                 _______
                                                       ____
                                                          _________
                                       HONORABLE LE MARIA
                                                BL  MARIA A.
                                                           A. AUDERO
                                                              AUDE
 24                                    UNITED STATES   MAGISTRATE JUDGE
                                                TATES MAGISTRAT
 25
 26

                                               -1-
